     Case 3:19-cv-01689-MCR-HTC Document 38 Filed 01/04/21 Page 1 of 2


                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION



SYED ALI,
      Plaintiff,

v.                                             CASE NO. 3:19cv1689-MCR-HTC

KELLY BARTON,
RICHARD SPIEGEL,
CHAD SMITH,
KEVIN SCHNEIDER,
      Defendants.
                                    /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated August 25, 2020. ECF No. 36. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
     Case 3:19-cv-01689-MCR-HTC Document 38 Filed 01/04/21 Page 2 of 2


                                                                    Page 2 of 2

     Accordingly, it is now ORDERED as follows:

     (1) The magistrate judge’s Report and Recommendation is adopted and

        incorporated by reference in this Order.

     (2) The Defendants’ motion to dismiss, ECF No. 31, is GRANTED, and this

        case is DISMISSED WITHOUT PREJUDICE for lack of subject matter

        jurisdiction.

     (3) The clerk is directed to close the file.

     DONE AND ORDERED this 4th day of January 2021.




                                        s/M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1689-MCR-HTC
